This cause is before the Court on petition for a writ of interlocutory certiorari for the purpose of reviewing an order entered by the Circuit Court of Volusia County, Florida, holding insufficient an answer and counter claim interposed by Maud van Woy, et al., to a bill of complaint to foreclose a mortgage brought against her by Pierre LeJard Willis. The property described in the mortgage foreclosure is situated in Volusia County, Florida.
Maud van Woy had previously filed in the Circuit Court of Palm Beach County, Florida, an amended bill of complaint against Pierre LeJard Willis praying for a decree of cancellation and rescission against Willis of the identical notes and mortgage involved in the Volusia County foreclosure, on the grounds of fraud and deceit in obtaining same. The Palm Beach County Circuit Court sustained a motion to dismiss the amended bill and an appeal was perfected therefrom to this Court. We have this day entered an order in the case of Maud van Woy v. P.L. Willis reversing the decree of the Circuit Court of Palm Beach County, Florida, for further proceedings therein.
The petition for writ of certiorari to review the challenged order entered by the Circuit Court of Volusia County, Florida, is hereby granted and the order quashed with directions to the lower court to enter an order holding the cause in status quo until the further order of the Court or until the suit to cancel now pending in the Circuit Court of Palm Beach County is disposed of on its merits. *Page 205 
It is so ordered.
BUFORD, C. J., TERRELL, BROWN and SEBRING, JJ., concur.
THOMAS and ADAMS, JJ., dissent.